DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 26 and 27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 26 and 27 are directed to a method using a linear array and claim 1 is a method using a multidimensional array. Additionally the adaptive beamforming of the multidimensional array of claim 1 is performed on data from multiple firings of the transducer while the adaptive beamforming of the linear array in claims 26 and 27 is performed using data from one firing of the transducer.
Claims 26 and 27 are directed to a method using a linear array and claim 16 is an ultrasound system comprising a multidimensional array. Additionally, the method of claims 26 and 27 do not require the multiplexers of claim 16.
Claims 26 and 27 are directed to a method using a linear array and claim 20 is a method using a multidimensional array with processing steps. The same processing steps would not be required for a linear array as what is required for a multidimensional array.
Restriction for examination purposes as indicated is proper because claims 26 and 27 listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• The prior art applicable to one invention would not likely be applicable to the other
inventions.
• The search would require the examiner to employ different search queries.
• The search may require use of different electronic resources/databases.
• The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26 and 27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments with respect to claims 1-15 on pages 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant asserts on pages 10-11 of the Response:
Amended claim 16 includes the limitations of Claim 19. Amended claim 16 recites "a plurality of M multiplexers each having an output port coupled to a different analog to digital converter" and "wherein signals from each of a subset less than the whole of the N transducers are provided to the different analog to digital converters in response to each transmitted signal" and "The multiplexers are for selecting a signal from a selected one of the n transducers." 
Neither Chen nor Tsushima nor Ko nor Koptempo, either combined or alone, teach each and every limitation of claim 16 as amended. Chen does not teach a plurality of multiplexers (only a row column multiplexer) nor does Chen teach that the multiplexers are for selection of a portion of the transducers in a plurality of different states. Koptempo teaches a multiplexer for selecting a plurality of output ports each from one of the plurality of adjacent transducers for forming an aperture. 
In response, the Examiner respectfully asserts that Chen does teach a plurality of multiplexers, Chen discloses in Para [0093] that instead of 2N inputs to the ASIC a total of N inputs can be used with multiplexers.  Multiplexers are known to have one output therefore if inputs to the ASIC were decreased from 2N to N it is interpreted there are an N number of 2:1 multiplexers.  Additionally, the array is shown as a multidimensional array so N would be greater than one.   Chen also teaches the multiplexers are for selection of a portion of the transducers in a plurality of different states.  The multiplexers are used for the column and row input/output as disclosed in Para [0093] and as shown in Figs. 8C -8F there are multiple states of the array with a different selection of portions in transmit and receive.  A new ground of rejection was made under 35 USC § 103 in light of the amendments made to claim 10.

Applicant’s arguments with respect to claim 20 on page 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15, 20-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “strong” in claims 1 and 20 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not disclose strong beams and weaker signals within data derived from the first output signal or suppressing side lobes of strong beams that mask weaker signals therefore, it is unclear what degree of a “strong beam” the claim is referring to and therefore a “weaker signal” is also unclear.  The specification discloses in Para [0089] “Using the beamformer output data an expected broadband beam power B(θ) is determinable and is defined as the STCM in time domain and is assumed to be independent of ti in stationary conditions.”  However, this does not provide a standard for ascertaining the requisite degree as it only states that beam power can be determined.
Dependent claims deemed rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US 20030065262 A1), and further in view of Sato (US 20180214116 A1).
Regarding Claim 1, Stergiopoulos discloses a method (Para [0024] – “a method for multidimensional beamforming sensor time series provided by sensors deployed in a multidimensional array of an ultrasound imaging system”) comprising:
firing a multidimensional array of ultrasound transducers comprising N transducers at a target (Para [0072] – “An object 2 is irradiated by a source 4 emitting ultrasound waves”, Para [0120] – “The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”, there are multiple rings therefore the array is multidimensional which can also be seen in Fig. 8);
	sensing first reflected signals with at least some of the N transducers to produce first output signals (Fig. 8 element 42 shows a first sub-aperture, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown”, the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer, Para [0117] – “Implementation of an adaptive beamformer with a large number of adaptive weights for a large number of sensors requires very long convergence periods eliminating dynamical characteristics of the adaptive beamformer to detect time varying characteristics of a received signal of interest” therefore the signals were received/sensed);
	providing the first output signals from only a first portion of the N transducers less than all the N transducers for storage and adaptive beamforming (the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer, Para [0120] – “A first sub-aperture consists of the first (N−G+1) rings with n=1, 2, . . . , N−G+1 being a ring index and G being the number of sub-apertures”, N is the number of rings in the array therefore the first sub-aperture signals are from only a first portion of N transducers, Para [0019] – “implementation of adaptive beamformers in modern ultrasound systems comprising multi-dimensional arrays with hundreds of sensors requires very large amounts of memory” therefore it can be interpreted the signals are provided for storage);
firing the multidimensional array of ultrasound transducers comprising N transducers at the target another time to produce second reflected signals (Para [0072] – “An object 2 is irradiated by a source 4 emitting ultrasound waves”, Para [0120] – “The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”, there are multiple rings therefore the array is multidimensional which can also be seen in Fig. 8, As shown in Fig.8 the top right corner together with the bottom right corner state that each sub-aperture output is a beam time series, that there are three time series, and that the process is repeated for the other 2 sub-apertures therefore it can be interpreted the array is fired a second time to produce second reflected signals);
sensing the second reflected signals with at least some of the N transducers to produce second output signals (Fig. 8 element 42 shows a first sub-aperture and that the process is repeated for two other sub-apertures, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown”, the top right corner of Fig. 8 shows a sub aperture output for a sub-aperture which is then applied to an adaptive beamformer, Para [0117] – “Implementation of an adaptive beamformer with a large number of adaptive weights for a large number of sensors requires very long convergence periods eliminating dynamical characteristics of the adaptive beamformer to detect time varying characteristics of a received signal of interest” therefore the signals were received/sensed); and
providing the second output signals from only a second portion of the N transducers less than all the N transducers and different from the first portion for storage and adaptive beamforming (the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer the bottom right corner of Fig. 8 states adaptive beamforming is applied for each of the three beam time series [sub-apertures], Para [0122] – “A second sub-aperture consists of a subsequent set of (N−G+1) rings with n=2, 3 , . . . , N−G+2”  G is the number of sub-apertures and N is the number of rings in the array therefore the second sub-aperture signals are from only a second portion of N transducers less than all of the transducers of the array and different from the first portion, Para [0019] – “implementation of adaptive beamformers in modern ultrasound systems comprising multi-dimensional arrays with hundreds of sensors requires very large amounts of memory” therefore it can be interpreted the signals are provided for storage).
performing adaptive beamforming on data derived from the first output signals and from the second output signals to determine a sensed topography (Para [0124] – “A second stage of beamforming comprises an adaptive beamformer on a line array consisting of, for example, G=3 beam time series”, Fig. 8 also shows that that adaptive beamforming is performed for three time series [sup-apertures] therefore the adaptive beamforming is performed on the first output signals and the second output signals, Para [0145] – “FIG. 15 shows… the bottom right image has been obtained by applying the adaptive beamformer according to the present invention to the signals captured by a state-of-the-art ultrasound system”)
Stergiopoulos does not explicitly disclose adaptive beamforming to suppress side lobes of strong beams that mask weaker signals within the data derived from the first output signals.
However Sato discloses adaptive beamforming to suppress side lobes of strong beams that mask weaker signals within the data derived from the first output signals (Para [0062] - “For the purpose of reducing side lobes, adaptive beam forming techniques are known by which a Minimum Variance (MV) method, an Amplitude and Phase Estimation (APES) method, or a Phase Coherence Imaging (PCI) method is implemented”, therefore it can be interpreted adaptive beamforming is known to suppress sidelobes and it can be interpreted the sidelobes of all three beam time series [output signals] of Fig. 8 would be suppressed to eliminate masking of signals)
The disclosure of Sato is an analogous art considering it is in the field of suppressing sidelobes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the suppressing of sidelobes of Sato to achieve the same results. One would have motivation to combine because by reducing side lobes one would be reducing artifacts in an image (Sato – Para [0169]).

Regarding Claim 2, Stergiopoulos and Sato discloses all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses wherein the first reflected signals are digitized to form the first output signals and wherein the second reflected signals are digitized to form the second output signals (Fig. 14 shows that signals are sent to an A/DC before being sent to the adaptive beamformer therefore it can be interpreted all three beam time series [sub-apertures] including the first and second are digitized).
Regarding Claim 3, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses displaying an image of the sensed topography (Para [0072] – “Reconstructed images are then displayed using display 14”).
Regarding Claim 4, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Stergiopoulos further discloses wherein displaying the image data is performed in real time (Para [0055] – “a display for displaying the reconstructed 3D images in real time.”).
Regarding Claim 5, Stergiopoulos and Sato discloses all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses firing the multidimensional array of ultrasound transducers comprising N transducers at the target another time (Para [0072] – “An object 2 is irradiated by a source 4 emitting ultrasound waves”, Para [0120] – “The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”, there are multiple rings therefore the array is multidimensional which can also be seen in Fig. 8, As shown in Fig.8 the top right corner together with the bottom right corner state that each sub-aperture output is a beam time series, that there are three time series, and that the process is repeated for the other 2 sub-apertures therefore it can be interpreted the array is fired three times to produce three reflected signals);
sensing third reflected signals with at least some of the N transducers to produce third output signals (Fig. 8 element 42 shows a first sub-aperture and that the process is repeated for two other sub-apertures, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown”, the top right corner of Fig. 8 shows a sub aperture output for a sub-aperture which is then applied to an adaptive beamformer, Para [0117] – “Implementation of an adaptive beamformer with a large number of adaptive weights for a large number of sensors requires very long convergence periods eliminating dynamical characteristics of the adaptive beamformer to detect time varying characteristics of a received signal of interest” therefore the signals were received/sensed); and
providing the third output signals from only a third portion of the N transducers less than all the N transducers and different from the first portion and different from the second portion for storage and adaptive beamforming (the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer the bottom right corner of Fig. 8 states adaptive beamforming is applied for each of the three beam time series [sub-apertures] therefore there would be a third sub-aperture output, Para [0122] – “A second sub-aperture consists of a subsequent set of (N−G+1) rings with n=2, 3 , . . . , N−G+2”  G is the number of sub-apertures and N is the number of rings in the array, figure 8 recites that the process is repeated for three sup-apertures therefore it can be interpreted the third sub-aperture signals are from only a third portion of N transducers less than all of the transducers of the array and different from the first portion (N−G+1) rings with n=3, 4 , . . . , N−G+3, Para [0019] – “implementation of adaptive beamformers in modern ultrasound systems comprising multi-dimensional arrays with hundreds of sensors requires very large amounts of memory” therefore it can be interpreted the signals are provided for storage).
Regarding Claim 6, Stergiopoulos and Sato discloses all the elements of the claimed invention as cited in Claims 1 and 5.
Stergiopoulos further discloses wherein the first reflected signals are digitized to form the first output signals, wherein the second reflected signals are digitized to form the second output signals, and wherein the third reflected signals are digitized to form the third output signals (Fig. 14 shows that signals are sent to an A/DC before being sent to the adaptive beamformer therefore it can be interpreted all three beam time series [sub-apertures/output signals] are digitized).
Regarding Claim 7, Stergiopoulos and Sato discloses all the elements of the claimed invention as cited in Claims 1, 5, and 6.
Chen further discloses performing adaptive beamforming on data derived from the first output signals, from the second output signals, and from the third output signals to determine a sensed topography (Para [0124] – “A second stage of beamforming comprises an adaptive beamformer on a line array consisting of, for example, G=3 beam time series”, Fig. 8 also shows that that adaptive beamforming is performed for three time series [sup-apertures/output signals], Para [0145] – “FIG. 15 shows… the bottom right image has been obtained by applying the adaptive beamformer according to the present invention to the signals captured by a state-of-the-art ultrasound system”); and
displaying an image of the sensed topography (Para [0072] – “Output signals of the sensors 8 are transmitted via a communication link to a compact processing unit 12 such as a conventional computer workstation for processing. Reconstructed images are then displayed using display 14”, Para [0022] – “generating high resolution images in real time using an adaptive beamforming process”, therefore there would be many images of sensed topography).
Regarding Claim 8, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claims 1 and 5.
Stergiopoulos further discloses wherein firing the multidimensional array of ultrasound transducers comprises forming a same illumination pattern with the multidimensional array of ultrasound transducers each time (Abstract – “An adaptive multidimensional beamformer having near-instantaneous convergence for ultrasound imaging systems deploying multidimensional sensor arrays is disclosed”, Para [0018] – “In a second stage adaptive beamforming is performed on each set of beams steered in a same direction in space but each beam belonging to a different sub-array”, therefore it is interpreted that by steering in the same direction the beams would create the same illumination pattern, Para [0118] is describing Fig. 6 which shows sensors transmitting signals therefore the beam steering is referring to the firing of the array).
Regarding Claim 24, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses wherein the multidimensional array is a planar array (Para [0130] – “the sub-aperture configuration according to the invention is applicable to other multidimensional arrays such as planar arrays and spherical arrays”).
Regarding Claim 25, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses wherein the multidimensional array is a cylindrical array (Fig. 8 shows a multidimensional cylindrical array, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown. The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US 20030065262 A1) and Sato (US 20180214116 A1) as applied to claim 8 above, and further in view of Tsushima (US 20180199918 A1).
Regarding Claim 9, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claims 1, 5 and 8.
Stergiopoulos discloses the formation of a volumetric image (Para [0045] – “producing high resolution 3D images of an object”)
Conversely Stergiopoulos does not teach wherein the illumination pattern is conical.
However, Tsushima discloses wherein the illumination pattern is conical (Fig. 2 shows an ultrasonic primary irradiation area in the shape of a triangle therefore it is interpreted the with a volumetric image the illumination would be conical).

    PNG
    media_image1.png
    662
    653
    media_image1.png
    Greyscale

The disclosure of Tsushima is an analogous art considering it is in the field of reception beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the illumination pattern of Tsushima to achieve the same results. One would have motivation to combine because “the ultrasonic diagnostic apparatus is less invasive to the subject and can observe a state of the internal tissues” (Tsushima - Para [0003]).
Regarding Claim 10, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claims 1, 5 and 8.
However Stergiopoulos discloses wherein each of the output signals used in adaptive beam forming for same output image data are captured relying upon a same illumination pattern (Para [0018] – “In a second stage adaptive beamforming is performed on each set of beams steered in a same direction in space but each beam belonging to a different sub-array”, therefore it is interpreted that by steering in the same direction the beams would create the same illumination pattern and the beamforming is used to form an image).
Conversely Stergiopoulos does not teach wherein the illumination pattern is formed by beam steering
However Tsushima discloses wherein the illumination pattern is formed by beam steering (Para [0054] – “The delay circuit is a circuit that sets the delay time of the ultrasonic beam transmission timing for each of the transducers and delays the transmission of the ultrasonic beam by the delay time to perform the focusing of the ultrasonic beam”, as seen in Fig. 2 the focusing of the beam [beam steering] causes the illumination pattern shown) and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the illumination pattern of Tsushima to achieve the same results. One would have motivation to combine because “the ultrasonic diagnostic apparatus is less invasive to the subject and can observe a state of the internal tissues” (Tsushima - Para [0003]).
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US 20030065262 A1) and Sato (US 20180214116 A1) as applied to claim 1 above, and further in view of Chen (US 20150087991 A1).
Regarding Claim 11, Stergiopoulos and Sato discloses all the elements of the claimed invention as cited in Claim 1.
Conversely Stergiopoulos does not teach wherein groups of the multidimensional array of ultrasound transducers are coupled via a multiplexer and addressed simultaneously, the multiplexing allowing the entire multidimensional array of ultrasound transducers to be read in n successive operations by incrementing the multiplexer addressing between operations.
However Chen discloses wherein groups of the multidimensional array of ultrasound transducers are coupled via a multiplexer and addressed simultaneously (Para [0098] – “In addition, the Tx and Rx apertures are time-multiplexed”, therefore the receive apertures in Figs. 18C-18E are coupled via a multiplexer to form the receive aperture, it is interpreted the groups of elements would be addressed simultaneously to form one echo waveform per aperture), the multiplexing allowing the entire multidimensional array of ultrasound transducers to be read in n successive operations by incrementing the multiplexer addressing between operations (Para [0130] – “The four Rx annular rings are activated over four consecutive Tx transmits (S1(t), S2(t), S3(t), and S4(t)) (2000) as shown in FIG. 20… The circular and ring apertures are translated horizontally, so that different axial A-scan lines can be collected to form volumetric images”, Para [0131] – “A total of 81 circular Tx apertures are swept through the 2D array, acquiring data for 81 axial lines. With four beamforming annular rings at each Tx aperture location, a total of 324 transmit-receive repetitions are used to acquire a full set of volumetric data”, as cited above the apertures are time multiplexed and the ring apertures are transmitted/received consecutively, a full set of volumetric data is acquired therefore the entire array is multiplexed).
The disclosure of Chen is an analogous art considering it is in the field of beamforming signals from multiple apertures.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the multiplexer of Chen to achieve the same results. One would have motivation to combine because “The number of ASIC I/Os can be further reduced from the N+M number of I/Os by multiplexing the column and row I/O” (Chen - Para [0069]).
Regarding Claim 13, Stergiopoulos and Sato discloses all the elements of the claimed invention as cited in Claims 1 and 11.
Stergiopoulos further discloses wherein adaptive beam forming is performed on an image comprising data from all of the transducer elements within the multidimensional array of ultrasound transducers (Fig. 8 shows one sub-aperture and the process is repeated for the other two sub apertures of the cylindrical array therefor it can be interpreted the entire array of elements are within the three sub-apertures, Fig. 8 also shows that beam forming is performed on the three beam time series [sub-apertures] and therefore on all of the transducer elements within the array). 
Regarding Claim 14, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claims 1, 11, and 13.
Stergiopoulos further discloses wherein adaptive beamforming is performed in reliance upon two previously captured images (Para [0143] – “This is necessary to test, because adaptive processing schemes require at least a few iterations to converge to an optimum solution”, Para [0145] – “FIG. 15 shows typical 3D images of a fetus' skull. The two top images and the bottom left image have been obtained using state-of-the-art ultrasound systems and signal processing whereas the bottom right image has been obtained by applying the adaptive beamformer according to the present invention to the signals captured by a state-of-the-art ultrasound system”, the adaptive imaging is used to produce images therefore it is interpreted the “at least a few iterations” is a few images), each of the previously captured images captured relying on a same illumination pattern (Para [0018] – “In a second stage adaptive beamforming is performed on each set of beams steered in a same direction in space but each beam belonging to a different sub-array”, therefore it is interpreted that by steering in the same direction the beams would create the same illumination pattern, because the previous iterations are formed using adaptive beamforming it is interpreted the images rely on a same illumination pattern).
Regarding Claim 15, Stergiopoulos and Sato disclose all the elements of the claimed invention as cited in Claims 1, 11, 13, and 14.
Stergiopoulos further discloses wherein adaptive beam forming is performed in the frequency domain (Para [0042] – “forming adaptive beams in frequency domain from the Fourier transform of the overlapped data sets and the adaptive steering weights”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US 20030065262 A1), Sato (US 20180214116 A1), and Chen (US 20150087991 A1) as applied to claim 11 above, and further in view of Ko (US 20170104481 A1).
Regarding Claim 12, Stergiopoulos, Sato, and Chen discloses all the elements of the claimed invention as cited in Claims 1 and 11.
Conversely Stergiopoulos does not teach wherein each multiplexer addresses four different ultrasound transducer elements of the multidimensional array of ultrasound transducers.
However, Ko discloses wherein each multiplexer addresses four different ultrasound transducer elements of the multidimensional array of ultrasound transducers (Para [0015] – “a 4:1 ultrasound multiplexer (such as multiplexor 270)”, Fig. 2 below shows multiplexer 270 capable of addressing four ultrasound elements (242, 244, 246, 248)).

    PNG
    media_image2.png
    443
    655
    media_image2.png
    Greyscale

The disclosure of Ko is an analogous art considering it is in the field of multiplexing transducer elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the multiplexer of Ko to achieve the same results. One would have motivation to combine because “The circuit topology is straightforward to implement and is suitable for constructing, for example, a 4:1 ultrasound multiplexer (such as multiplexor 270) that can handle analog signals of ±100 V.” (Ko - Para [0015]).
Claims 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150087991 A1) and further in view of Solek (US 20170343655 A1) and Tsushima (US 20180199918 A1).
Regarding Claim 16, Chen discloses an ultrasound system (Abstract – “An ultrasonic imaging system is described in which a column-row-parallel architecture is provided at the circuit level of an ultrasonic transceiver”) comprising:
a multidimensional transducer array comprising a plurality N of ultrasound transducer elements arranged in an array (Para [0005] – “An ultrasonic imaging system with column-row-parallel architecture includes a N×M array of transducer elements; and a plurality of transceiver circuits”), and an output port of each of the plurality of transducer elements coupled to an input port of a multiplexer of the plurality of M multiplexers (Para [0069] – “The number of ASIC I/Os can be further reduced from the N+M number of I/Os by multiplexing the column and row I/O. For example, where N=M, the number of ASIC I/Os can be reduced to N (see e.g., FIGS. 7A and 7B)”, As can be seen in Figs. 18B and 18C all elements are controlled to transmit or receive with a multiplexer selecting the elements for receiving data, Para [0131] – “A total of 81 circular Tx apertures are swept through the 2D array, acquiring data for 81 axial lines. With four beamforming annular rings at each Tx aperture location, a total of 324 transmit-receive repetitions are used to acquire a full set of volumetric data”, therefore data is acquired across the entire array and therefore an output port of each of the plurality of transducer elements would be coupled to an input port of a multiplexer) for switching between n of the plurality of ultrasound transducers, such that there are at least N/n multiplexers (Para [0093] – “FIGS. 7A and 7B illustrate a multiplexing arrangement for the transmitter (FIG. 7A) and receiver (FIG. 7B) column and row input/output (I/O) of a column-row-parallel architecture having a N×N array”, Para [0094] – “Referring to FIG. 7B, the receiver circuitry includes a N×N LNA array 750 and a buffer 760 (e.g., VGA) for each row and column of the N×N array. Here, N row buffers 760 (Row BUF[0] to Row BUF[N−1]) and N column buffers (Column BUF[0] to Column BUF[N−1]) are included. Instead of a total of 2N inputs to the ASIC needed to output the N×N LNA array 750, a total of N outputs (Rx_OUT [0] to Rx_OUT [N−1]) can be used by incorporating row switches 762 and column switches 764 controlled by a MUX (not shown) that selects column or row”, therefor it can be interpreted N would be the number of multiplexers to create N outputs) […], n being greater than 1 and less than N (Para [0094] – “Instead of a total of 2N inputs to the ASIC needed to output the N×N LNA array 750, a total of N outputs (Rx_OUT [0] to Rx_OUT [N−1]) can be used by incorporating row switches 762 and column switches 764 controlled by a MUX (not shown) that selects column or row”, 2N inputs = N as claimed it can be interpreted N would be the number of multiplexers to create N outputs therefore N would be greater than 1 when the array is multidimensional and N is greater than 2N);
the multiplexers coupled for providing an information output signal at an output port thereof from a selected one of the n transducers coupled therewith in response to a selection signal (Para [0132] – “The volumetric images from simulation and measurement are shown in FIGS. 21A-21C, 22A-22C, and 23A-23C”, therefore there is an output port to the multiplexers to output date to be processed into an image, Para [0098] – “Note that Tx and Rx apertures are independent; each can be put in either column- or row-parallel mode. In addition, the Tx and Rx apertures are time-multiplexed”, therefore it is interpreted the output signals formed from the receive signals of selected elements shown in Figs. 18C-18F as well as Fig. 20 were formed using the multiplexers, Para [0072] – “Column and row logic 420 provides the bits for column selection 401 and row selection 402 and can include at least one bank with registers 421 for storing a transmit or receive pattern”, Para [0063] – “The selection logic 143 enables individual selection of a particular transceiver element 140 when column select logic and row select logic are driven by control logic 170”, therefore a selection is made by the control logic), each multiplexer for selecting between n transducers coupled therewith during a signal receive portion of multidimensional transducer operation (As shown in Figs. 18C-18F a certain number of elements are used to form a receive signal as cited above the Rx apertures are multiplexed therefore the multiplexer is selecting n transducers coupled therewith) such that sampling of the information output signal from the N transducers is performed for all N transducers by sampling information output signals from a subset less than the whole of the N transducers following each of n transmit operations (As shown in Figs. 18C-18F a certain number of elements are used to form a receive signal as cited above the Rx apertures are multiplexed therefore the multiplexer is selecting n transducers coupled therewith, Para [0131] – “A total of 81 circular Tx apertures are swept through the 2D array, acquiring data for 81 axial lines. With four beamforming annular rings at each Tx aperture location, a total of 324 transmit-receive repetitions are used to acquire a full set of volumetric data”).
Conversely Chen does not teach a plurality of M multiplexers each having an output coupled to a different analog to digital converter, each of the plurality N of ultrasound transducer elements arranged for transmitting a beam steered signal together, N/n multiplexers and analog to digital converters
wherein signals from each of a subset less than the whole of the N transducers are provided to the different analog to digital converters in response to each transmitted signal.
However, Solek discloses a plurality of M multiplexers each having an output coupled to a different analog to digital converter (Fig. 2A shows multiple multiplexers (250a - 250p) each being coupled to a different analog to digital converter (260a - 260p)), N/n multiplexers and analog to digital converters (Para [0036] – “Input/output lines connect the 128 transducer elements to sixteen high voltage multiplexers/demultiplexers of which four are shown HVMUX 250 a, 250 b, 250 c, 250 p. Each of the sixteen high voltage multiplexers is connected to eight transducer elements” as can be seen in Fig. 2A each multiplexer is couple to a different ADC therefore the number of multiplexors would be equal to the number of ADCs)
wherein signals from each of a subset less than the whole of the N transducers are provided to the different analog to digital converters in response to each transmitted signal (Para [0040] – “The echo detecting circuit includes sixteen analog to digital converters (four shown) ADC 260 a, 260 b, 260 c, 260 p. Each of the sixteen analog to digital converters is connected to a separate one of the sixteen input/output lines”, Para [0036] – “Input/output lines connect the 128 transducer elements to sixteen high voltage multiplexers/demultiplexers of which four are shown HVMUX 250 a, 250 b, 250 c, 250 p. Each of the sixteen high voltage multiplexers is connected to eight transducer elements”, therefore signals from 8 of the at least 128 transducers are provided to different analog to digital converters in response to each transmitted signal).
The disclosure of Solek is an analogous art considering it is in the field of multiplexing ultrasound signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the analog to digital converters of Solek to achieve the same results. One would have motivation to combine because “the present application describes systems and methods for implementing low power portable ultrasound probes with reduced sized, complexity and cost while still achieving high quality imaging.” (Solek - Para [0007]).
Conversely Chen and Solek do not teach each of the plurality N of ultrasound transducer elements arranged for transmitting a beam steered signal together
However Tsushima discloses each of the plurality N of ultrasound transducers arranged for transmitting a beam steered signal together (Para [0053] – “The transmission beamformer unit 103 is connected to the probe 101 through the multiplexer unit 102 and controls the timing of applying a high voltage to each of the plurality of transducers included in the transmission aperture Tx configured with the transmission transducer column corresponding to all or a portion of the plurality of transducers 101 a existing in the probe 101 in order to transmit ultrasonic waves from the probe 101”, Para [0054] – “The delay circuit is a circuit that sets the delay time of the ultrasonic beam transmission timing for each of the transducers and delays the transmission of the ultrasonic beam by the delay time to perform the focusing of the ultrasonic beam”, therefore it is interpreted each of the transducers in the transmission aperture are delayed [steered] together to focus at the focal point),
The disclosure of Tsushima is an analogous art considering it is in the field of multiplexing reception signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the beam steering of Tsushima to achieve the same results. One would have motivation to combine because “the ultrasonic diagnostic apparatus is less invasive to the subject and can observe a state of the internal tissues” (Tsushima - Para [0003]).
Regarding Claim 17, Chen, Solek, and Tsushima disclose all the elements of the claimed invention as cited in Claim 16.
Chen further discloses wherein each of the plurality of ultrasound transducers is arranged for transmitting a […] signal simultaneously (Figs. 11A and 11B show each of the transducers arranged to transmit a signal simultaneously) and only N/n ultrasound transducers are for being read simultaneously (Fig. 11C shows only N/n transducers being read simultaneously).

    PNG
    media_image3.png
    447
    683
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    342
    695
    media_image4.png
    Greyscale

	Conversely Chen does not teach transmitting a steered signal
	However Tsushima discloses transmitting a steered signal (Para [0054] – “The delay circuit is a circuit that sets the delay time of the ultrasonic beam transmission timing for each of the transducers and delays the transmission of the ultrasonic beam by the delay time to perform the focusing of the ultrasonic beam”, therefore it is interpreted each of the transducers in the transmission aperture are delayed [steered] together to focus at the focal point)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the beam steering of Tsushima to achieve the same results. One would have motivation to combine because “the ultrasonic diagnostic apparatus is less invasive to the subject and can observe a state of the internal tissues” (Tsushima - Para [0003]).
Regarding Claim 23, Chen, Solek, and Tsushima disclose all the elements of the claimed invention as cited in Claim 16.
Chen further discloses wherein in a first state the plurality of multiplexers is controlled for receiving a first signal for imaging a first portion of a region, and in a second other state the plurality of multiplexers is controlled for receiving a second signal for imaging a second portion of a region, the second portion of the region overlapping the first portion of the region (Fig. 18C and 18D reproduced below show a first state for receiving a first signal for imaging a first portion of a region and a second state for receiving a second signal for imaging a second portion of a region, Para [0069] – “The number of ASIC I/Os can be further reduced from the N+M number of I/Os by multiplexing the column and row I/O”).

    PNG
    media_image5.png
    357
    510
    media_image5.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150087991 A1), Solek (US 20170343655 A1), and Tsushima (US 20180199918 A1) as applied to claim 16 above, and further in view of Ko (US 20170104481 A1).
Regarding Claim 18, Chen, Solek, and Tsushima disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Chen does not teach wherein the multiplexers are each a 4:1 multiplexer.
However, Ko hereinafter Ko discloses wherein the multiplexers are each a 4:1 multiplexer (Para [0015] – “a 4:1 ultrasound multiplexer (such as multiplexor 270)”, Fig. 2 above shows multiplexer 270 capable of addressing four ultrasound elements (242, 244, 246, 248)).
The disclosure of Ko is an analogous art considering it is in the field of multiplexing transducer elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the multiplexer of Ko to achieve the same results. One would have motivation to combine because “The circuit topology is straightforward to implement and is suitable for constructing, for example, a 4:1 ultrasound multiplexer (such as multiplexor 270) that can handle analog signals of ±100 V.” (Ko - Para [0015]).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US 20030065262 A1) and further in view of Shen et al. NPL 2012 (“Computing Architecture for The Portable FourDimensional Ultrasound Diagnostic Imaging System”) and Sato (US 20180214116 A1).
Regarding Claim 20, Stergiopoulos discloses A method (Para [0024] – “a method for multidimensional beamforming sensor time series provided by sensors deployed in a multidimensional array of an ultrasound imaging system”) comprising:
firing a multidimensional array of ultrasound transducers comprising N transducers at a target (Para [0072] – “An object 2 is irradiated by a source 4 emitting ultrasound waves”, Para [0120] – “The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”, there are multiple rings therefore the array is multidimensional which can also be seen in Fig. 8);
sensing first reflected signals with at least some of the N transducers to produce first output signals (Fig. 8 element 42 shows a first sub-aperture, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown”, the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer, Para [0117] – “Implementation of an adaptive beamformer with a large number of adaptive weights for a large number of sensors requires very long convergence periods eliminating dynamical characteristics of the adaptive beamformer to detect time varying characteristics of a received signal of interest” therefore the signals were received/sensed);
digitizing the first output signals to produce digitized first output signals (Fig. 14 shows that signals are sent to an A/DC before being sent to the adaptive beamformer therefore it can be interpreted all three beam time series [sub-apertures] including the first and second are digitized);
Conversely Chen does not teach transmitting some of the first output signals to a first processing circuit for performing Csteer processing;
transmitting others of the first output signals to a second other processing circuit for performing Csteer processing;
transmitting an output signal from the Csteer from each of the first processing circuit and the second processing circuit to a third processor for performing Rsteer processing; 
transmitting an output signal from the Csteer from each of the first processing circuit and the second processing circuit to a fourth other processor for performing Rsteer processing;
performing an Rsteer operation within the third processing circuit to provide a third output signal;
performing an Rsteer operation within the fourth processing circuit to provide a fourth output signal; and 
performing adaptive beamforming on at least 3 beams resulting from the third output signal and the fourth output signal to determine a sensed topography and to suppress side lobes of strong beams that mask weaker signals within the at least 3 beams resulting from the third output signal.
However, Shen et al. hereinafter Shen discloses transmitting some of the first output signals to a first processing circuit for performing Csteer processing (Figure 2 shows that acquisition signals from the first row are transmitted from a pre-processing circuit to a first processing circuit preforming Csteer processing);
transmitting others of the first output signals to a second other processing circuit for performing Csteer processing (Figure 2 shows acquisition signals from the second row are transmitted from a pre-processing circuit to a second other processing circuit preforming Csteer processing);
transmitting an output signal from the Csteer from each of the first processing circuit and the second processing circuit to a third processor for performing Rsteer processing (Figure 2 shows the first Rsteer processor [third processor] is receiving an output signal from the first and second Csteer processing circuit); and
transmitting an output signal from the Csteer from each of the first processing circuit and the second processing circuit to a fourth other processor for performing Rsteer processing (Figure 2 shows the second Rsteer processor [fourth processor] is receiving an output signal from the first and second Csteer processing circuit).
performing an Rsteer operation within the third processing circuit to provide a third output signal (Fig. 3 shows the second stage including Rsteer where an output is produced for each FPGA therefore there is a third output signal);
performing an Rsteer operation within the fourth processing circuit to provide a fourth output signal (Fig. 3 shows the second stage including Rsteer where an output is produced for each FPGA therefore there is a fourth output signal); and 
performing adaptive beamforming on at least 3 beams resulting from the third output signal and the fourth output signal to determine a sensed topography (Pg. 2060 right col., 2nd Para – “Figure 2 shows the decomposition process for a 3D beamforming structure into a set of line array beamformers [6-8]. Without this decomposition process, the implementation of the planar 3D adaptive beamforming structure into a highly parallelized computing architecture would have not been possible”, therefor Csteering and Rsteering are used for adaptive beam forming, Pg. 2061 left col., 2nd para – “The field of view of one complete volume will include a total number of (80x2x80x2) = 25,600 adaptive beams” it is interpreted the beams result from at least two outputs of the rsteering (third output and fourth output), Pg. 2061 left col. 2nd para – “As a result, the prototype system’s image resolution capabilities for a 2.5MHz centre frequency, will be as follows:...” therefore a topography is sensed) and 
The disclosure of Shen is an analogous art considering it is in the field of adaptive beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos discloses to incorporate the processing circuits of Shen to achieve the same results. One would have motivation to combine because “Without this decomposition process, the implementation of the planar 3D adaptive beamforming structure into a highly parallelized computing architecture would have not been possible.” (Shen - Pg. 2060 right col. second para.).
Stergiopoulos and Shen do not explicitly disclose adaptive beamforming to suppress side lobes of strong beams that mask weaker signals within the at least 3 beams resulting from the third output signal.
However Sato discloses adaptive beamforming to suppress side lobes of strong beams that mask weaker signals within the at least 3 beams resulting from the third output signal (Para [0062] - “For the purpose of reducing side lobes, adaptive beam forming techniques are known by which a Minimum Variance (MV) method, an Amplitude and Phase Estimation (APES) method, or a Phase Coherence Imaging (PCI) method is implemented”, therefore it can be interpreted adaptive beamforming is known to suppress sidelobes and it can be interpreted the sidelobes of all three beam time series [output signals] of Fig. 8 would be suppressed to eliminate masking of signals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the suppressing of sidelobes of Sato to achieve the same results. One would have motivation to combine because by reducing side lobes one would be reducing artifacts in an image (Sato – Para [0169]).
Regarding Claim 21, Stergiopoulos, Shen, and Sato disclose all the elements of the claimed invention as cited in Claim 20.
Stergiopoulos further discloses wherein the at least 3 beams are based on data captured at different times (Fig. 8 right side – each sub-aperture is considered as a beam time series therefore it is interpreted they are captured at different times).
Regarding Claim 22, Stergiopoulos, Shen, and Sato disclose all the elements of the claimed invention as cited in Claim 20.
Stergiopoulos further discloses wherein the at least 3 beams are based on overlapping data (Fig. 6 - j=1, j=2, and j=J are overlapping data) captured simultaneously from a plurality of sensors (The disclosure of Fig. 6 in Para [0118] does not consider each of the sub-apertures a beam time series therefore it is interpreted they are captured simultaneously), each of the at least 3 beams based on data from a different set of the plurality of sensors less than all the plurality of sensors (Fig.6 shows s=1 data with three beams from different sets of the plurality of sensors j=1, j=2, j=J), each of the different sets spatially overlapping one another (Fig. 6 shows j=1, j=2, and j=J to be spatially overlapping ).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         /JASON M IP/Primary Examiner, Art Unit 3793